DETAILED ACTION
Claims 1-12 filed September 15th 2020 are pending in the current action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “wherein the tactile-sense applying units are included in one or one group of tactile-sense application devices,” and it is unclear how to interpret the limitation “one or one group.”
Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency from claim 2. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not directed to any of the statutory categories of invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eagleman et al. (US2016/0012688).

 	Consider claim 1, where Eagleman discloses an information processing apparatus comprising: an acquiring unit that acquires positional information on at least one of a plurality of tactile-sense applying (See figure 4 and paragraphs 41-44 where Eagleman discusses the transformational module acquires the data signal and transforms the data signal to be mapped to the tactile feedback devices. For instance the data signal may be passed through dimensionality reduction and mapped to tactile feedback devices based upon their physical layout) and a data processing unit that changes the tactile control signal by using the positional information. (See Eagleman figure 4 and paragraphs 48-50 where an encoding module will take in the signal from the transformation module and/ or compression module and generate control signals for the tactile interface devices mapping the signals based in part on a physical layout of the tactile interface devices.) 

 	Consider claim 2, where Eagleman discloses the claim 1, wherein the tactile-sense applying units are included in one or one group of tactile-sense application devices. (See Eagleman figure 1 and paragraphs 27-28, 44 where the tactile interface devices 108 can be used to generate particular feedback in a location or are used as an array which may line the inside of a particular item of clothing.)

 	Consider claim 3, where Eagleman discloses the information processing apparatus according to claim 2, wherein the data processing unit changes a tactile control signal used by the tactile-sense application device to generate a tactile control signal used by a different tactile-sense application device. (See Eagleman figure 4 and paragraphs 48-50 where an encoding module will take in the signal from the transformation module and/ or compression module and generate control signals for the tactile interface devices mapping the signals based in part on a physical layout of the tactile interface devices.)

(See Eagleman paragraphs 27-29 where the microcontroller for controlling the tactile interfaces devices are integrated into a single device 100)

 	Consider claim 10, where Eagleman discloses the information processing apparatus according to claim 1 wherein the tactile stimulus includes at least one of a vibration, a sense of force, and a temperature sense. (See Eagleman’s abstract where the tactile interface devices may be a vibrating device) 

 	Consider claim 11, where Eagleman discloses an information processing method implemented by a computer, comprising: acquiring positional information on at least one of a plurality of tactile-sense applying units that apply a tactile stimulus by using a tactile control signal generated for each of the tactile-sense applying units; (See figure 4 and paragraphs 41-44 where Eagleman discusses the transformational module acquires the data signal and transforms the data signal to be mapped to the tactile feedback devices. For instance the data signal may be passed through dimensionality reduction and mapped to tactile feedback devices based upon their physical layout) and changing the tactile control signal by using the positional information. (See Eagleman figure 4 and paragraphs 48-50 where an encoding module will take in the signal from the transformation module and/ or compression module and generate control signals for the tactile interface devices mapping the signals based in part on a physical layout of the tactile interface devices.)

 	Consider claim 12, where Eagleman discloses a program causing a computer to execute: And acquiring positional information on at least one of plurality of tactile-sense applying units that apply a (See figure 4 and paragraphs 41-44 where Eagleman discusses the transformational module acquires the data signal and transforms the data signal to be mapped to the tactile feedback devices. For instance the data signal may be passed through dimensionality reduction and mapped to tactile feedback devices based upon their physical layout) changing the tactile control signal by using the positional information. (See Eagleman figure 4 and paragraphs 48-50 where an encoding module will take in the signal from the transformation module and/ or compression module and generate control signals for the tactile interface devices mapping the signals based in part on a physical layout of the tactile interface devices.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagleman in view of Hu et al. (US2018/0106636)

 (See Eagleman figure 4 and paragraphs 48-50 where an encoding module will take in the signal from the transformation module and/ or compression module and generate control signals for the tactile interface devices mapping the signals based in part on a physical layout of the tactile interface devices.) however Eagleman does not explicitly teach wherein the data processing unit changes the tactile control signal in accordance with a difference in the positional information between the tactile-sense application device and the different tactile-sense application device. However, in the same field of endeavor Hu teaches the limitation. (See Hu paragraphs 51-52 and figure 4B, 4C where the tactile control signal is configured to control the feedback contact according to a direction indication signal to generate a tactile signal having a direction indication.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eagleman to change the control signal when there is a difference in the direction of the position motion as taught by Hu. One of ordinary skill in the art would have been motivated to perform the modification to provide directional feedback to the user for a better user experience. 

	Consider claim 5, where Eagleman in view of Hu teaches the information processing apparatus according to claim 4, wherein the difference is caused due to a difference in an installation layout of the tactile-sense applying units between the tactile-sense application device and the different tactile-sense application device. (See Eagleman figure 4 and paragraphs 48-50 where an encoding module will take in the signal from the transformation module and/ or compression module and generate control signals for the tactile interface devices mapping the signals based in part on a physical layout of the tactile interface devices.)

(See Hu paragraphs 52-53 where there are a plurality of implementation modes that generates the type of contact.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eagleman to change modes of operation by Hu. One of ordinary skill in the art would have been motivated to perform the modification to provide differential feedback to the user for a better user experience.

 	Consider claim 8, where Eagleman discloses the information processing apparatus according to claim 1, however Eagleman does not explicitly teach wherein the positional information is information indicating a relative positional relationship between the tactile-sense applying units or information indicating an absolute position of a target to which the tactile stimulus is applied. However, in the same field of endeavor Hu teaches the limitation. (See Hu paragraphs 51-52 and figure 4B, 4C where the tactile control signal is configured to control the feedback contact according to a direction indication signal to generate a tactile signal having a direction indication.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eagleman to change the control signal when there is a difference in the direction of the position motion as taught by Hu. One of ordinary skill in the art would have been motivated to perform the modification to provide directional feedback to the user for a better user experience.

 	Consider claim 9, where Eagleman discloses the information processing apparatus according to claim 1, however Eagleman does not explicitly teach further comprising a positional information (See Hu paragraphs 54, 58 where there is a motion sensor and GPS that provides a direction relate to a reference position.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eagleman to change the control signal when there is a difference in the direction of the position motion as taught by Hu. One of ordinary skill in the art would have been motivated to perform the modification to provide directional feedback to the user for a better user experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624